 In the Matterof SIMbIONSCOMPANYandFOREMEN'SASSOCIATION OFAMI RICA, CHAPTER #54:Case No. 2-C-6244.Decided August 26,1916Mr. William T. Little,for the Board.Mr. Raymond E. Hackett,of Stamford, Conn., for the respondent.Mr. Peter Willig,of Newark, N. J., for the Association.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDORDEROn June 21, 1946, Trial Examiner David Rein issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the respondent and the Board'sTrialAttorney filed exceptions to the Intermediate Report.OnAugust 6, 1946, the Board, at Washington, D. C., held oral argumentin which the respondent participated; the Association submitted astatement in 'lieu of oral argument.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are hereby af-firmed.The Board has considered the Intermediate Report, the ex-ceptions, the contentions advanced at the oral argument rand in theAssociation's Statement, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the NationalLabor RelationsAct, the National LaborRelations'On July 8, 1946, the respondent filed with the Board a Motion toDismiss Complaintand a Motion For Stay of 'ProceedingsThese motions are hereby denied.70 N. L. R. B., No. 31.290, SIMMONS COMPANY291Board hereby orders that the respondent, Simmons Company; Eliza-beth, New Jersey, and its officers, agents, successors, and assigns shall1.Cease and desist from :(a)Refusingto bargain collectively with Foremen's Associationof America, Chapter #54, as the exclusive representative of all generalforemen, general inspection foremen, foremen, inspection foremen andforeladies in the production and maintenance departments of the-respondent's Elizabeth, New Jersey, plant, excluding assistants to de-_partment superintendents and all other supervisors above the rank ofgeneral foremen, in respect to rates of pay, wages, hours of employ-ment, or other conditions of employment;ti(b) In any manner interfering with the efforts of Foremen's Asso-ciation of America, Chapter x$54, to bargain collectively with it.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request; bargain collectively with Foremen's Associationof America, Chapter #54, as the exclusive representative of all itsemployees in the aforesaid bargaining unit, in respect to rates of pay,wages, hours of employment, or other conditions of employment ;(b)Post at its Elizabeth, New Jersey, plant, copies of the notice_attached to the Intermediate Report, marked "Appendix A." 2Copies-,of said notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereof,.and maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees-are customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or coveredby any other material;(c)Notify the Regional Director for the Second Region, in writing,.within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR.GERARD-D. REILLY,dissenting:For the reasons stated in my dissenting opinion inMatter of Pack-ard Motor Car Company,3I am constrained to dissent from the ma- _jority opinion in this case.INTERMEDIATE REPORTMr. William T. ,Little,for the Board.Mr. Raymond E. Hackett,of Stamford, Conn, for the Respondent.Mr. Peter Willig,of Newark, N. J., for the Association.-2This notice,however, shall be, and hereby is, amended by striking from the first para-_graph thereof the words, "The Recommendationsof a Trial Examiner,"and substituting in,_lieu thereof the woi ds, "A Decision and Order."364 N L R. B. 1212, 1217.712344-47-vol 70-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon an amended charge duly filed by Foremen'sAssociation of America,Chapter#54, herein called the Association,the National Labor Relations Board,herein called the Board,by its Regional Director for the Second Region (NewYork, New York),issued its complaint dated May 10, 1946, against SimmonsCompany, herein called the respondent,alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8(1) and(5), and Section 2 (6) and(7) of the NationalLabor Relations Act, 49 Stat.449, hereincalled the Act.Copies of the complaint,_,accompanied-by notice of hearing thereon,were duly served upon the respondentand the,Association.`"With respect to the unfair labor practices,the complaint alleged in substancethat the respondent,on or aboutApril 1,1946, and at all times thereafter,refusedto bargain collectively with the Association as the exclusive bargaining repre-sentative of the respondent's employees within an appropriate bargaining unit,although a majority of the employees in such-unit in an election conducted underthe supervision of the Board on March 4,1946,had designated and selected theAssociation as their representative for the purposes of collective bargaining,thereby interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the ActThe respondent thereafter filedits answer in which it admitted that it had,on or about April 1, 1946 and atall times thereafter,refused to bargain collectivelywith theAssociation as theexclusive representative of the employees in the unit described in the complaint.The respondent denied, however,that such unit was appropriate for the purposeof collective bargaining or that the Association was the exclusive representativeof all the employees in said unit for the purposes ofcollectivebagaining.Therespondent'further denied that it had engaged in any unfair labor practiceswithin the meaning of the Act. The respondent also filed a motion to dismissthe complaint on the ground that the foremen involved in this case do not con-stitute an appropriate unit for the purposes of collective bargaining and arenot employees within the meaning of the Act,and onthe further ground thatemployment conditions and relationships between the respondent and its foremenand foreladies were substantially different froni those at the hearing in therepresentation proceeding before the Board.This motion was subsequently deniedby the Trial Examiner at the hearing on the complaint.Pursuant to notice,a hearing was held on May 28,1946, at New York City beforethe undersigned,the Trial Examiner duly designated by the Chief Trial Ex-aminerThe Board and the respondent were represented at the hearing bycounsel and the Association by its Regional Director.Fullopportunity to beheard,to examine and cross-examine witnesses,and to introduceevidencebearing on the issues was afforded all parties'At the close of the Board's casethe motion of counsel for the Board to conform the pleadings to the proof wasgranted without objectionAt the close of the hearing the respondent reneweditsmotion to dismiss the complaint,which motion was deniedby theundersignedThe parties did not avail themselves of the opportunityafforded them to presentoral aigument before,or to file briefs with, the undersigned1Counsel for respondent offered in evidence a previous decision of the Board involvingthe ie^,pondentThe undersigned rejected the offer but stated he mould take judicialnotice of the decisionThis decision is reported at 54 N 1, N B 130 SIMMONS COMPANY293Upon the entire record in^ the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSimmons Company, a Delaware corporation with its principal office and placeof business in New York City, maintains a branch office and factory in Elizabeth,New JerseyAt this plant it is engaged in the manufacture, sale, and distribu-tion of bedding and furnitureDuring the year ending April 30, 1946, the re-spondent caused to be delivered to its plant at,Elizabeth, New Jersey, steel,cotton. textiles, and other materials valued in excess of $1,000,000, of whichapproximately 90 percent was shipped from points outside the State of NewJersey.During the same period, approximately 90 percent of the productsmanufactured at this Elizabeth, New Jersey, plant valued in excess of $1,000,000,was shipped to points outside the State of New Jersey.At the hearing the respondent conceded that it was engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDFoi emen's Association of America, Chapter #54, is a labor organization admit-ting supervisory employees of the respondent into membership.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain-1The appropriateunit and representationby the Associationof a majoritytherein''On February 11, 1946, the Board issued a Decision and Direction of Electionin Case No 2-R-5626,2 finding that all general foremen, general inspection fore-men. foremen, inspection foremen and foreladies in the production and mainte-nance departments of the' respondent's Elizabeth, New Jersey plant, excludingassistants to the department superintendents and all other supervisors abovethe rank of general foremen, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the ActOn March 4, 1946, pursuant to said Direction of Election, an election by secretballot was conducted under the supervision of the Regional Director for theSecond Region.'On March 19, 1946, the Board certified the Association as theexclusive iepresentative, for the purposes of collective bargaining, of the em-ployees in the unit hereinabove described.The respondent contends, as it did at the representation proceeding, that theunit as found by the Board was not an appropriate unit since the supervisorsincluded within the unit were not employees within the meaning of the Act.This contention was considered by the Board in a previous representation pro-ceeding and it was resolved against the views of the respondent.Accordingly,the undersigned will not review this contentionde novo 4The respondent also introduced evidence to show that its plant at Elizabeth,New Jersey, had reconverted from the production of war products to civilian2 65 N L R B. 984"The tall', of ballots showed that of approximately 32 eligible voters, 31 votes acre cast,30 of which were east for the Association and 1 was challenged.4Matte,ofSwiftand Company,63 N. L. R. B. 718. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDproducts.It contended that this reconversion resulted in a change in the rela-tionship between the respondent and its supervisory employees.However, noneof the evidence introduced by the respondent supports this contention.Therehas been no substantial change.in the relationship between the respondent andits foremen or in the nature of the duties of the foremen,certainly no circum-stances that would warrant a different finding as to the appropriate unit.Theevidence establishes at most that the foremen have a slightly greater degreeof responsibility today than they had at the time of the representation case.The Board has held that such minor variations in degrees of responsibility willnot alter its conclusions that foremen constitute an appropriate unit.'Accordingly,the undersigned finds that all general foremen, general inspectionforemen, foremen,inspection foremen and foreladies in the production and main-tenance departments of the respondent's Elizabeth, New Jersey, plant, excludingassistants to department superintendents and all other supervisors above therank of general foremen, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.The under-signed further finds that on and at all times after March 19, 1946,the Asso-ciation was the duly designated bargaining representative of a majority of theemployees in the aforesaid bargaining unit and that pursuant to the provisionsof Section 9 (a) of the Act the Association was on March 19, 1946, and at alltimes thereafter has been and now is the exclusive representative of all theemployees in the aforesaid unit for the purposes of collective bargaining withrespect to rates of pay,wages, hours of employment,and other conditions ofemployment.2.The refusal to bargainOn March 22,1946, the Association wrote to the respondent requesting ameeting for collective bargaining purposes.A meeting was subsequently heldon April 1, 1946,between representatives of the Association and Mr. Chaffe,Works Manager of the respondent.At this meeting the representatives of theAssociation requested recognition for the Association as exclusive bargainingagent.In reply, Mr.Chaffe read a letter which had been prepared by counselfor the respondent.This letter recited that the respondent would not recognizethe Board certification and that the respondent contended that the Board hadno jurisdiction over the matter.The letter further stated that the respondentwould not, recognize the Association as the bargaining representative for anyof its supervisory employees because'itconsidered that supervisors were not,employees within themeaning ofthe Act.At the hearing, the respondent admitted its refusal to bargain with the Asso-ciation and made the same contentions set forth above.The respondent madethe further contention that it was not required to bargain with the Association,because of the change in circumstances since the date of the representationhearing.Both of these contentions have already been discussed in this report.It is clear that the respondent's conduct constituted a refusal to bargain and theundersigned so finds.The undersigned finds that the respondent on April 1, 1946,and at all timesthereafter has refused to bargain collectively with the Association as the exclu-sive representative of its employees in an appropriate unit and has thereby inter-fered with,restrained and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.116Matter of L. A Young Spring &WireCorporation,65 N L.R. B. 298. SIMMONS COMPANYIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE295,The activities of the respondent, set forth in Section III, above, occurring in-connection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.Because of the basis of the respondent's refusal to bargain as indicated in the-facts found, and tecause of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast, the undersigned will not recommend that the respondent cease and desistfrom the commission of any other unfair labor practices.Nevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that therespondent cease and desist from the unfair labor practices found and from inany manner interfering with the efforts of the Association to bargain collectivelywith it °'Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Foremen's Association of America, Chapter #54, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.All general foremen, general inspection foremen, foremen, inspection foremenand foreladies in the production- and maintenance departments of the respond-ent's Elizabeth, New Jersey, plant, excluding assistants to department superin-tendents and all other supervisors above the rank of general foremen, constitutea unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3.Foremen's Association of America, Chapter #54, was on March 19, 1946,and at all times thereafter has been the exclusive representative of all employeesin the aforesaid unit for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.4.By refusing on April 1, 1946, and at all times thereafter to bargain collec-tivelywith Foremen's Association of America, Chapter #54, as the exclusiverepresentative of all its employees in the aforesaid appropriate unit, the re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.° See N. LB. Bv ExpressPublishing Company,312 U. S. 426. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in' the case,the undersigned recommends that the respondent,Simmons Company,and its officers,agents, successors,and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Foremen'sAssociation of America,Chapter#54, as the exclusive representative of all general foremen, generalinspection foremen, foremen,inspection foremen and foreladies in the productionand maintenance departments of the respondent's Elizabeth,New Jersey,plant,excluding assistants to department superintendents and all other supervisorsabove the rank of general foremen ;(b) In any manner interfering with the efforts of Foremen'sAssociation ofAmerica, Chapter#54, to bargain collectively with it.e2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Foremen's Association of Amer-ica,Chapter#54, as the exclusive representative of all its employees in theaforesaid appropriate unit;(b)Post at its plant at Elizabeth,New Jersey,copies of the notice attachedto the Intermediate Report herein marked "Appendix A." Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,after beingduly signed by the respondent's representative,be posted by the respondent im-mediately upon receipt thereof and maintained by it for sixty(60) consecutivedays thereafter,in conspicuous places, including all places where,notices toemployees are customarily posted.Reasonable steps shall be taken by therespondent to insure that said notices are not altered,defaced, or covered by anyother material ;(c)File with the Regional Director for the Second Region,on or before ten(10) days from the date of the receipt of this Intermediate Report, a report inwriting setting forth in detail the manner and form in which the respondent hascomplied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from the re-ceiptof the Intermediate Report the respondent notifies said Regional Directorinwriting that it has complied with the foregoing recommendations,the_Na-tional Labor Relations Board issue an order requiring the respondent to takethe action aforesaid. -As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as 'amended effective November 27,1945, any party or counsel for the Board may within fifteen(15) days from thedate of the entry of the order transferring the case to the Board,pursuant toSection 32 of Article II of said Rules and Regulations,filewith the Board. Ro-chambeau Building,Washington 25, D. C., an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or toany other part of the record or proceedings(including rulings upon all motionsor objections)as he relies upon, together with the original and four copies ofa brief in support thereof.Immediately upon the filing of such statement of ex-ceptions and/or brief,the party or counsel for the Board filing the'same shallserve a copy thereof upon each of the parties and shall file a copy with theRegional Director. -As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10)days from the date of the order trans-ferring the case to the BoardAny party desiring to submit a brief in supportI SIMMONS COMPANY297of the Intermediate Report shall do so within fifteen (15) clays from the dateof the entry of the order transferring the case to the Board, by filing with theBoard an original and four copies thereof, and by immediately-serving a copythereof upon each of the other parties and the Regional Director.DAVID REIN,Trial Examiner.Dated June 21, 1946.0APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with the efforts of Foremen's Associa-tion of America, Chapter #54, to bargain collectively with us.We will bargain collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in it signed agreement.The bargaining unit is:All general foremen, general inspection foremen, foremen, inspectionforemen and foreladies in the production and maintenance departmentat the Elizabeth, New Jersey, plant, excluding assistants to departmentsuperintendents, and all other, supervisors above the rank of generalforeman.SIMMONS COMPANY,%Employer.By---------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.r